DETAILED ACTION
This Office action is in response to the RCE filed 13 January 2021. Claims 1-9, 11-15, and 17-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
In Claim 1 (line 4), “each include” should be corrected to ---each includes---.
For Claim 9, “of the plurality of reference points” should be corrected to ---from the plurality of reference points---.
In Claim 12 (line 4), “transmitter” should be corrected to ---transmitters---.

Claim Rejections - 35 USC § 112
Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (line 3), “the wireless process automation transmitters” should be corrected to ---the plurality of wireless process automation transmitters---.
For Claim 1 (line 6), Claim 12 (line 3), “the transmitter identification data and the transmitter location data” should be corrected to ---the respective transmitter identification data and the respective transmitter location data---.
For Claim 1 (line 11), Claim 12 (line 10), “process automation transmitters” should be corrected to ---wireless process automation transmitters---.
For Claim 1 (line 14), “the transmitter location data” has multiple possible antecedents.
For Claim 2, “the wireless process automation transmitter” has multiple possible antecedents.
For Claim 3, “the transmitter location data” and “the wireless process automation transmitter” have multiple possible antecedents.
For Claim 5, “changing station” should probably be corrected to –charging station---.
For Claim 8, Claim 11, “a plurality of wireless process automation transmitters” has antecedent basis in the claim”
For Claim 8, Claim 11, Claim 12 (line 8), “the wireless process automation transmitter” has multiple possible antecedents.
For Claim 12 (line 9), “the transmitter location data” should probably be corrected to ---the respective transmitter location data---.

Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 9, 11-13, 18, and 19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2018/0183874) in view of Harrison et al. (US 2014/0168264) and Shatz et al. (US 2017/0195644).
For Claim 1, Cook teaches a system to visually select a wireless process automation transmitter using a smart glass device, comprising: 
a plurality of wireless process automation transmitters, wherein the wireless process automation transmitters each include transmitter identification data and transmitter location data, wherein each of the wireless process automation transmitters is configured to wirelessly broadcast the transmitter identification data and the transmitter location data (see paragraphs 21, 25, 51: relative location with respect to other devices); and 
another device wherein a step includes identifying those of the wireless transmitters that currently lie within a relative position of the other device (see paragraphs 21, 25, 51, 52: relative location, ranges).
Though Cook does teach human interfaces (see paragraphs 58, 64, 81), Cook as applied above Is not explicit as to, but Harrison teaches the smart glass device wherein the smart glass device includes smart glass device location data initialized relative to a reference point (see abstract, paragraphs 10, 56, 67, 68), wherein the system is configured to: 

determine an orientation angle of the smart glass device (see abstract, paragraphs 10, 56, 67, 68).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a smart glass device as in Harrison when implementing the system of Cook. The motivation would be to provide for a visual association of the collected information with the real world environment.
The references as applied above are not explicit as to, but in a similar field of endeavor Shatz teaches identifying and displaying on the smart glass device a subset of process automation transmitters from the plurality of the wireless process automation transmitters (see paragraphs 68, 80) that currently lie within a dynamic field of view of the smart glass device (see paragraphs 237, 240), wherein the dynamic field of view is based on the transmitter location data, smart glass device location data, and the orientation angle of the smart glass device (see paragraphs 499, 548, 561); 
wherein the subset of transmitters is updated based on movement of the smart glass device (see paragraphs 564, 566).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to update the display based on the movement of the smart glass device as in Shatz when employing the system of Cook and Harrison. The motivation would be to provide real-time and feedback about the environment to the user of the smart glass device.
For Claim 2, Cook and Harrison as applied above are not explicit as to, but Shatz further teaches the system, wherein the smart glass device is configured to select the wireless process automation transmitter, receive a status, and display the status without user interaction with smart glass device controls (see paragraphs 496, 577).  

For Claim 6, Cook as applied above is not explicit as to, but Harrison teaches the system, wherein the smart glass device location data is updated using a device for measuring acceleration or velocity of the smart glass device (see paragraphs 56, 67, 97).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use inertial sensing of movement in a smart glass device as in Harrison when implementing the system of Cooks and Harrison. The motivation would be to provide for locally determined positioning that does not rely on satellites and can be used in an interior environment.
For Claim 7, Cook as applied above is not explicit as to, but Harrison teaches the system, wherein the orientation angle of the smart glass device is updated using a device for measuring acceleration or velocity of the smart glass device (see paragraphs 56, 67, 97).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use inertial sensing of movement in a smart glass device as in Harrison when implementing the system of Cook and Harrison. The motivation would be to provide for precise and locally determined positioning that does not rely on satellites and can be used in an interior environment.
For Claim 9, Cook as applied above is not explicit as to, but Harrison teaches the system, further including a plurality of reference points, wherein a user selects the reference point of the plurality of reference points (see paragraphs 33, 36: multiple docks available, user can select).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide multiple docks as in Harrison when implementing the system of Cook and Harrison. The motivation would be to provide more convenient options for the user.
For Claim 11, Cook further teaches the system, further comprising a plurality of wireless process automation transmitters, wherein a step of selecting the wireless process automation transmitter includes identifying a desired wireless process automation transmitter with a gesture by a user of the smart glass device (see paragraphs 64, 81: user interface, including gesture selection operations).  
For Claim 12, Cook teaches a method to visually select a wireless process automation transmitter using a smart glass device, comprising the steps of: 
wirelessly broadcasting transmitter identification data and transmitter location data from each of a plurality of wireless process automation transmitter (see paragraphs 21, 25, 51); 
selecting the wireless process automation transmitter using the smart glass device based on the transmitter location data (see paragraphs 51, 52: out of range);
receiving a status from the wireless process automation transmitter at the smart glass device (see paragraphs 24, 25, 46).
Though Cook does teach human interfaces (see paragraphs 58, 64, 81), Cook as applied above is not explicit as to, but Harrison teaches determining a current location and a current orientation angle of a smart glass device, wherein the current location is initialized relative to a reference point (see abstract, paragraphs 10, 56, 67, 68); 
continuously updating the current location relative to the reference point (see abstract, paragraphs 10, 56, 67, 68); 
selecting the wireless process automation transmitter using the smart glass device based on the transmitter location data, the current location, and the current orientation angle (see paragraphs 10, 97);
displaying the status on the smart glass device (see paragraphs 3 and 4: HMD functions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a smart glass device as in Harrison when implementing the system of Cook. The 
The references as applied above are not explicit as to, but in a similar field of endeavor Shatz teaches selecting the wireless process automation transmitter using the smart glass device based on the transmitter location data, the current location, and the current orientation angle (see paragraphs 499, 548, 561), wherein the selecting step includes identifying on the smart glass device a subset of process automation transmitters from the plurality of the wireless process automation transmitters that currently lie with in a dynamic field of view of the smart glass device (see paragraphs 564, 566); 
performing the selecting, receiving, and displaying steps without user interaction with controls of the smart glass device (see paragraphs 496, 577).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to update the display based on the movement of the smart glass device as in Shatz when employing the system of Cook and Harrison. The motivation would be to provide real-time and feedback about the environment to the user of the smart glass device.
For Claim 13, Cook further teaches configuring the wireless process automation transmitter with the transmitter location data (see paragraphs 21, 25, 51).
Cook as applied above is not explicit as to, but Harrison teaches that location data are aligned to the reference point (see paragraphs 10, 97).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a common reference point for managing alignment between the smart glass device of Harrison with the other real world objects such as the wireless automation transmitters of Cook. One of ordinary skill would have been able to do so with the reasonably predictable result of improving the precision of the displayed information.
For Claim 18, Cook as applied above is not explicit as to, but Harrison teaches the method, further comprising updating the smart glass device location data using a device for measuring acceleration or velocity of the smart glass device (see paragraphs 56, 67, 97).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use inertial sensing of movement in a smart glass device as in Harrison when implementing the system of Cooks and Harrison. The motivation would be to provide for locally determined positioning that does not rely on satellites and can be used in an interior environment.
For Claim 19, Cook as applied above is not explicit as to, but Harrison teaches the method, further comprising determining and updating the orientation angle of the smart glass device using a device for measuring acceleration or velocity of the smart glass device (see paragraphs 56, 67, 97).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use inertial sensing of movement in a smart glass device as in Harrison when implementing the system of Cook and Harrison. The motivation would be to provide for precise and locally determined positioning that does not rely on satellites and can be used in an interior environment.

Claims 3 and 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2018/0183874), Harrison et al. (US 2014/0168264), and Shatz et al. (US 2017/0195644) as applied to claims 1 and 12 above, and further in view of Todeschini (US 2020/0059764).
For Claims 3 and 15, while Shatz does teach content being available to the smart glass device based on proximity (see paragraphs 498, 632), the references as applied above are not explicit as to, but Todeschini teaches the system, wherein the transmitter location data is based on the mobile device location data captured when the mobile device is positioned within a predetermined proximity of the 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the smart glass device location as in Todeschini when establishing the location of the wireless transmitter of Cook and Harrison. The motivation would have been to improve the accuracy of the process to establish locations of all the wireless transmitters by using only a single known point of reference rather than relying on other means such as GPS which may not be available or accurate in the environment.

Claims 4 and 5, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2018/0183874), Harrison et al. (US 2014/0168264), Shatz et al. (US 2017/0195644), and Todeschini (US 2020/0059764) as applied to claims 1 and 3 above, and further in view of Thorland (US 2005/0248313).
For Claim 4, the references as applied above are not explicit as to, but Thorland teaches that it is known to integrate charging functions in a docking station (see paragraphs 66).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the reference points of Harrison include a smart glass device charging station as in Thorland. The motivation would be to provide convenience to the user.
For Claim 5, the references as applied above are not explicit as to, but Thorland teaches that it is known to integrate charging functions in a docking station (see paragraphs 66).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the reference points for initializing the smart glass device location data as n of Harrison include a smart glass device charging station as in Thorland. The motivation would be to provide convenience to the user.

Claims 8 and 20, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2018/0183874), Harrison et al. (US 2014/0168264), Shatz et al. (US 2017/0195644) as applied to claims 1 and 12 above, and further in view of Mullins et al. (US 2017/002220).
For Claims 8 and 20, Cook further teaches the system, further comprising a plurality of wireless process automation transmitters (see Figure 3A).
The references as applied above are not explicit as to, but in a similar field of endeavor, Mullins teaches the system, further comprising a plurality of wireless process automation transmitters, wherein a step of selecting the wireless process automation transmitter includes identifying a desired wireless process automation transmitter from the plurality of wireless process automation transmitters having a location closest to a location of the smart glass device (see paragraphs 24, 56).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use proximity as in Mullins when identifying information as in Cook and Harrison. The motivation would be to select information that most immediately relevant to the user.
  
Claims 14 and 17, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2018/0183874), Harrison et al. (US 2014/0168264), and Shatz et al. (US 2017/0195644) as applied to claims 12 and 13 above, and further in view of Thorland (US 2005/0248313).
For Claim 14, Cook as applied above is not explicit as to, but Harrison teaches the method, further comprising configuring the wireless process automation transmitter with the transmitter location data relative to a docking station (see paragraphs 10, 97).

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the reference points of Harrison include a smart glass device charging station as in Thorland. The motivation would be to provide convenience to the user.
For Claim 17, the references as applied above are not explicit as to, but Harrison teaches the method, further comprising including initializing the smart glass device location data relative to a docking station (see paragraphs 10, 97).
The references as applied above are not explicit as to, but Thorland teaches that it is known to integrate charging functions in a docking station (see paragraphs 66).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the reference points of Harrison include a smart glass device charging station as in Thorland. The motivation would be to provide convenience to the user.

Response to Arguments
The amendment filed 13 January 2021 has been entered.
Previous objections and rejections under 35 USC 112 are withdrawn in light of the amendments to or cancellation of the claims. However, the amendments have resulted in new objections and rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaqub et al. (US 2019/0259208) teaches an augmented reality display with a dynamically updated field of view and display contents. Aronsson et al. (US 2012/0019557) teaches an augmented reality display system which acquires information relating to objects in the dynamic field of view.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/9/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466